Case 15-23524         Doc 41      Filed 04/22/19    Entered 04/22/19 15:52:04         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 23524
         Lisa Logan

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/09/2015.

         2) The plan was confirmed on 08/31/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/19/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/23/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $33,297.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23524             Doc 41         Filed 04/22/19    Entered 04/22/19 15:52:04                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $20,987.00
           Less amount refunded to debtor                                  $1.08

 NET RECEIPTS:                                                                                           $20,985.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $877.08
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,877.08

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured           0.00      1,657.28         1,657.28        753.58        0.00
 Capital One Auto Finance                Unsecured            NA           4.87             4.87           0.00       0.00
 Capital One Auto Finance                Secured       11,428.00     11,432.87        11,428.00      11,316.58     759.28
 City of Chicago Department of Revenue   Unsecured      5,271.00       5,740.66         5,740.66      2,610.34        0.00
 City of Geneva                          Unsecured         200.00           NA               NA            0.00       0.00
 Comcast                                 Unsecured         200.00           NA               NA            0.00       0.00
 Comcast                                 Unsecured         157.00           NA               NA            0.00       0.00
 Creditors Protection S                  Unsecured         658.00           NA               NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      6,500.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority           80.00         80.56            80.56          80.56       0.00
 Illinois Tollway                        Unsecured         369.00           NA               NA            0.00       0.00
 Porania LLC                             Unsecured           0.00        609.35           609.35        277.08        0.00
 Rockford Mercantile Agency              Unsecured         438.00         85.12            85.12          38.70       0.00
 Security Finance                        Unsecured           0.00        599.77           599.77        272.72        0.00
 Social Security Admin                   Unsecured     16,254.00            NA               NA            0.00       0.00
 State Collection Servi                  Unsecured         815.00           NA               NA            0.00       0.00
 United States Dept Of Education         Unsecured     57,278.00     55,693.41        55,693.41            0.00       0.00
 United States Dept Of Education         Unsecured           0.00      2,600.79         2,600.79           0.00       0.00
 Village Of Hillside                     Unsecured      2,600.00            NA               NA            0.00       0.00
 Village of Lagrange                     Unsecured         200.00           NA               NA            0.00       0.00
 Village of Westchester                  Unsecured         500.00           NA               NA            0.00       0.00
 World Finance Corp                      Unsecured         100.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-23524        Doc 41      Filed 04/22/19     Entered 04/22/19 15:52:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,428.00         $11,316.58           $759.28
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,428.00         $11,316.58           $759.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00              $0.00
        Domestic Support Ongoing                               $0.00             $0.00              $0.00
        All Other Priority                                    $80.56            $80.56              $0.00
 TOTAL PRIORITY:                                              $80.56            $80.56              $0.00

 GENERAL UNSECURED PAYMENTS:                             $66,991.25          $3,952.42              $0.00


 Disbursements:

         Expenses of Administration                             $4,877.08
         Disbursements to Creditors                            $16,108.84

 TOTAL DISBURSEMENTS :                                                                     $20,985.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
